               Case 2:14-cv-01488-MJP Document 198 Filed 04/17/20 Page 1 of 2



 1                                                 THE HONORABLE MARSHA J. PECHMAN
 2
       ROBERTA L. STEELE, REGIONAL ATTORNEY
 3
       Equal Employment Opportunity Commission
 4     San Francisco District Office
       450 Golden Gate Avenue, POB 36025
 5     San Francisco, CA 94102
 6     John F. Stanley, Supervisory Trial Attorney
       Damien Lee, Senior Trial Attorney
 7
       Teri Healy, Senior Trial Attorney
 8     Equal Employment Opportunity Commission
       909 First Avenue, Suite 400
 9     Seattle, WA 98104
       Tel: (206) 220-6915
10     Facsimile: (206) 220-6911
11     damien.lee@eeoc.gov

12     Attorneys for Plaintiff EEOC

13

14                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
15                                        AT SEATTLE

16

17      EQUAL EMPLOYMENT                              NO. 14-CV-1488-MJP
        OPPORTUNITY COMMISSION,
18                                                    ORDER ON STIPULATED MOTION
                            Plaintiff,                TO EXTEND THE DEADLINES FOR
19                                                    POST-REMAND DISCOVERY AND
        vs.                                           FILING RE INJUNCTIVE RELIEF
20

21      BNSF RAILWAY COMPANY

22                          Defendant,                NOTE ON MOTION CALENDAR:

23                                                    April 9, 2020

24

25
              Before the Court is the parties Stipulated Motion to Extend the Deadlines for Post-Remand
26
     Discovery and Filing re Injunctive Relief. The Court, having considered the stipulated motion,
27
     finds that it is well-taken and should be GRANTED. It is therefore, ORDERED:
      ORDER RE STIPULATED MOTION TO EXTEND THE
      DEADLINES FOR POST-REMAND DISCOVERY AND FILING
      RE INJUNCTIVE RELIEF - Page 1 of 2
            Case 2:14-cv-01488-MJP Document 198 Filed 04/17/20 Page 2 of 2



 1
           1. The deadline for post-remand discovery is now June 22, 2020; and
 2
           2. The deadline for each party to file proposed findings and conclusions of law is
 3
              now July 19, 2020.
 4

 5
           DATED this __17th_____ day of April, 2020.
 6



                                        A
 7

 8

 9                                      Marsha J. Pechman
                                        United States Senior District Judge
10

11

12

13   Presented by:
14   s/ Damien A. Lee
     DAMIEN A. LEE
15   Senior Trial Attorney
16   Equal Employment Opportunity Commission
     909 First Avenue, Suite 400
17   Seattle, WA 98104

18

19

20

21

22

23

24

25

26

27

     ORDER RE STIPULATED MOTION TO EXTEND THE
     DEADLINES FOR POST-REMAND DISCOVERY AND FILING
     RE INJUNCTIVE RELIEF - Page 2 of 2
